DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment, filed 7/12/2022, has been entered. Claims 1-16 are pending with claims 7 and 10-16 being withdrawn from consideration.
Response to Amendment
It is noted that withdrawn claim 10 has been amended to depend from claim 1.
Although applicants have made an election with traverse, applicants have only argued the impropriety of the restriction and did not argue that the amended claims are now of the same scope as the elected claims. Since the argument regarding traversal is not persuasive (see below), claims 10-15 remain withdrawn from consideration as being directed to a non-elected invention. It is noted the claim 7 has been withdrawn and that new claim 16 depends from withdrawn claim 15. See 37 CFR 1.142(b) and MPEP § 821.03. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement may be maintained. 
Applicants are reminded that should a claim be found allowable, any claims previously withdrawn from consideration as a result of a restriction requirement and having all the limitations of an allowable claim are eligible for rejoinder and the withdrawal of the restriction pursuant to the procedures set forth in MPEP § 821.04(a). 
Election/Restrictions
Applicants’ election with traverse in the reply filed on 7/12/22 is acknowledged.  The traversal is on the ground(s) that there would be no serious search or examination burden on the Office to examine the claims together as the claims are directed to related functions of the subject matter described in the Specification. This is not persuasive as the restriction requirement acknowledges that the inventions are related. However, the inventions lack unity and are therefore separate inventions with distinct fields of search (see Restriction requirement). Applicants are reminded that a restriction is made on the claims and not the specification.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the hydraulic cylinder" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al (US 594143) in view of Phillips (US 3800664) and in view of Wireman (US 20050258295). 
Regarding claim 1: McCabe discloses an extendable boom 82 comprising at least a first and a second telescopic section 174, 178, 182 extending in a longitudinal direction, that the first telescopic section is arranged to be connected to a mining or construction vehicle 10, 1003 and that a hydraulic device 84 is arranged to be connected to a mounting device in connection to a free end of the second telescopic section (Figs. 1, 3, 5; col. 6, lines 58-60; col. 15, line 33 - col. 16, line 51; col. 17, lines 1-15). McCabe does not explicitly disclose that the hydraulic device is a hydraulic percussive drilling machine. Phillips discloses that a hydraulic device can be a hydraulic percussive drilling machine (col. 1, lines 3-30). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the machine of McCabe to use a hydraulic percussive drilling machine as taught by Phillips. As McCabe discloses that other types of motors can be attached as desired to the drill column, that any type of a motor may be attached to the drill column and may be powered hydraulically, by compressed air, or even electrically, if desired, that the use of such motors and their attachment to the drill column 84 are well known by those having ordinary skill in the art, and as Phillips discloses a specific hydraulic percussive device, it would have been within routine skill to have selected a specific drilling configuration from a finite selection of well-known configuration. Such a selection, configuration, or such a simple substitution would have been predictable with a reasonable expectation of success. 
McCabe is silent regarding hydraulic lines powering the extendable boom or the hydraulic device and thus does not explicitly disclose that at least one hydraulic conduit for supply of hydraulic fluid to the hydraulic device connected to the mounting device is arranged inside the extendable boom. However, McCabe does discuss hydraulic conduits arranged inside other extendable components (Fig. 2; col. 10, lines 10-67). Wireman explicitly discloses that at least one hydraulic conduit for supply of hydraulic fluid to a hydraulic device connected to a mounting device is arranged inside an extendable boom (Figs. 1, 2; [0010], [0016]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the machine of McCabe, as modified by Phillips, so that at least one hydraulic conduit for supply of hydraulic fluid to a hydraulic device connected to a mounting device is arranged inside an extendable boom, as taught by Wireman, so as to substantially prevent contact and damage to hydraulic hoses from outside sources during operation. 
Regarding claim 2: McCabe discloses that a hydraulic cylinder is arranged inside the extendable boom (Figs. 1, 2; [0010], [0016]). 
Regarding claim 4: McCabe, as modified by Phillips and Wireman, discloses that the at least one hydraulic conduit is arranged through the free end of the second telescopic section of the extendable boom (Wireman - Figs. 1, 2; [0010], [0016]). 
Regarding claim 5: McCabe, as modified by Phillips and Wireman, discloses that the at least one hydraulic conduit extends substantially in parallel with the extendable boom in the longitudinal direction out from the free end of the second telescopic section of the extendable boom (Wireman - Figs. 1, 2; [0010], [0016]). 
Regarding claim 8: McCabe, as modified by Phillips and Wireman, discloses that the hydraulic percussive drilling machine comprises a percussive unit and that a first hydraulic conduit is arranged to supply the percussive unit with hydraulic fluid . (Phillips - col. 1, lines 3-30).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al (US 594143), Phillips (US 3800664), and Wireman (US 20050258295), as applied to claim 1 above, and further in view of Short (US 3664527). 
McCabe, Phillips, and Wireman disclose the invention substantially as claimed and as discussed above.  
Regarding claim 6: McCabe, as modified by Phillips and Wireman, does not explicitly disclose that the at least one hydraulic conduit for supply to the hydraulic device is telescopically extendable. Short discloses that the at least one hydraulic conduit 120 for supply to a hydraulic device 10, 76 can be telescopically extendable (Fig. 7). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the machine of McCabe, as modified by Phillips and Wireman, so that at least one hydraulic conduit for supply to the hydraulic device is telescopically extendable as taught by Short. As McCabe, Phillips, Wireman, and Short disclose a need for hydraulic fluid to power associated device and as Short discloses a specific configuration of the hydraulic conduits (telescopic), it would have been within routine skill to have selected a specific conduit configuration from a finite selection of well-known conduit configurations. Such a selection and configuration would have been predictable with a reasonable expectation of success. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reimbold (US 3623501) and Saf (US 20080093525) disclose various claimed features such as conduits within an extendable boom and a drilling machine with an extendable boom and a hydraulic device attached thereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/20/2022